       Case 4:20-cv-00316-DCB Document 10 Filed 11/23/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Andres Romero,                                      No. CV-20-00316-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Mark J Dannels, et al.,
13                  Defendants.
14
15          IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
16   Pretrial Scheduling Conference is set for Thursday, January 14, 2021, at 11:30 a.m. The
17   conference will be held telephonically with the Judge's law clerk, Greer Barkley.
18   Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
19   to (520) 205-4560.
20          Counsel are directed to consult the Federal Rules of Civil Procedure for the
21   objectives of the conference. At least one of the attorneys for each party attending the
22   conference shall have authority to enter into stipulations and make admissions regarding
23   all matters which may be discussed.
24          IT IS FURTHER ORDERED that, pursuant to Rule 26(f) of the Federal Rules of
25   Civil Procedure, the attorneys are directed to confer at least 21 days prior to the scheduling
26   conference to discuss the following matters:
27
28
       Case 4:20-cv-00316-DCB Document 10 Filed 11/23/20 Page 2 of 4



 1          1.     Any matters relating to jurisdiction, including any challenges based on
 2   exhaustion of administrative remedies, or venue, or the joinder of additional parties or
 3   amendment of the pleadings;
 4          2.     The scope of discovery. Counsel are expected to comply with Rule 26(f),
 5   Federal Rules of Civil Procedure, and seek to minimize the expense of discovery. The
 6   parties shall determine how to handle the disclosure or discovery of electronically stored
 7   information. The parties shall make any agreements as to how to handle claims of privilege
 8   or claims of protection for trial-preparation materials asserted after production;
 9          3.     Initial Disclosures. Prior to or when the parties confer pursuant to Rule 26(f),
10   counsel should make the necessary disclosures required under Rule 26(a)(1). See Fed. R.
11   Civ. P. 26(a)(1)(C) (providing for the Court to set the time for initial disclosures), see Fed.
12   R. Civ. P.26(f)(2) (providing for initial disclosures to be made when parties confer). The
13   parties shall include in their discovery plan when they made initial disclosures. Fed. R.
14   Civ. P.26(f)(3)(A);
15          4.     A schedule for all pre-trial proceedings;
16          5.     Modification of pre-trial procedures due to the simplicity or complexity of
17   the case;
18          6.     Prospects for settlement; and
19          7.     Any other matters which counsel may feel will help dispose of the matter in
20   an efficient manner.
21          IT IS FURTHER ORDERED that the parties shall prepare a joint Case
22   Management Plan and file it with the Court not less than 5 days before the Rule 16
23   scheduling conference. The report shall include individually numbered brief statements
24   indicating:
25          1.     The names and telephone numbers for counsel who are appearing at the
26   Pretrial Scheduling Conference.
27          2.     The nature of the case, setting forth the factual and legal basis of plaintiff's
28   claims and defendant's defenses;


                                                   -2-
       Case 4:20-cv-00316-DCB Document 10 Filed 11/23/20 Page 3 of 4



 1           3.      The factual and legal issues genuinely in dispute and whether they can be
 2   narrowed by stipulation or motions;
 3           4. The jurisdictional basis of the case, citing specific statutes;
 4           5.      The parties, if any, that have not been served or any joinder of additional
 5   parties;
 6           6.      The names of parties not subject to the Court's jurisdiction;
 7           7.      Whether there are dispositive or partially dispositive issues to be decided by
 8   pre-trial motions;
 9           8.      Whether the case is suitable for reference to arbitration, to a master, or to a
10   magistrate for trial;
11           9.      The status of related cases pending before other judges of this court or before
12   other courts;
13           10.     Proposed deadlines for discovery, including when initial disclosures were
14   made; filing dispositive motions, and a proposed pre-trial order statement;
15           11.     Estimated date that the case will be ready for trial and the estimated length
16   of trial;
17           12.     Whether a jury trial has been requested;
18           13.     The prospects for settlement, including whether any party wishes to have a
19   settlement conference with another judge or magistrate and how settlement efforts can be
20   assisted;
21           14.     In class actions, the proposed dates for class certification proceedings and
22   other class issues. Such certification will result in the case being reassigned to the complex
23   track for case management purposes
24           15.     Any unusual, difficult, or complex problems affecting the conduct of the
25   case. If the parties believe that discovery will require more than six months, counsel MUST
26   provide an explanation showing why, in the instant case, a lengthier period for discovery
27   is necessary and essential; and
28


                                                   -3-
       Case 4:20-cv-00316-DCB Document 10 Filed 11/23/20 Page 4 of 4



 1          16.    Any other matters which counsel feel will aid the Court in expediting the
 2   disposition of this matter efficiently.
 3          After the scheduling conference, the Court will enter a Rule 16 Scheduling Order
 4   setting the time within which counsel may complete discovery, file pre-trial dispositive
 5   motions, and file the proposed pre-trial order. The Court's Order shall control the course
 6   of the action unless modified by subsequent Order.
 7          Dated this 23rd day of November, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
